[Cite as State v. Braden, 2019-Ohio-5256.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                      :

                 Plaintiff-Appellee,                :                No. 17AP-48
                                                                 (C.P.C. No. 98CR-4601)
v.                                                  :
                                                               (REGULAR CALENDAR)
David L. Braden,                                    :

                 Defendant-Appellant.               :



                                             D E C I S I O N

                                   Rendered on December 19, 2019


                 On brief: Ron O'Brien, Prosecuting Attorney, and Seth L.
                 Gilbert, for appellee. Argued: Seth L. Gilbert.

                 On brief: Timothy Young, Ohio Public Defender, and
                 Kathryn L. Sandford; Steven M. Brown, for appellant.
                 Argued: Kathryn L. Sandford.

                  APPEAL from the Franklin County Court of Common Pleas
                      ON REMAND from the Supreme Court of Ohio

LUPER SCHUSTER, J.
        {¶ 1} This case is before the court on remand from the Supreme Court of Ohio
pursuant to State v. Braden, __ Ohio St.3d __, 2019-Ohio-4204 ("Braden III"). After this
court decided State v. Braden, 17AP-48, 2017-Ohio-7903 ("Braden I"), the Supreme Court
of Ohio initially affirmed our decision in State v. Braden, __ Ohio St.3d __, 2018-Ohio-
5079 ("Braden II"). In Braden III, the Supreme Court then granted the motion for
reconsideration of defendant-appellant, David L. Braden, thereby reversing our judgment
in Braden I, and remanded the case for application of its holding that "R.C. 2947.23(C)
authorizes trial courts to waive, suspend or modify the payment of court costs imposed both
before and after its effective date." Braden III at ¶ 31.
No. 17AP-48                                                                                 2


       {¶ 2} In Braden I, Braden appealed from a December 21, 2016 entry of the Franklin
County Court of Common Pleas denying his motion to waive fines and court costs. We
concluded res judicata operated to bar Braden's arguments related to both fines and court
costs. Braden I at ¶ 7-8. Additionally, we concluded Braden's motion was an improper
means to challenge the collection process by the Ohio Department of Rehabilitation and
Correction or the prison warden. Braden I at ¶ 9. The sole issue in Braden III was whether
R.C. 2947.23(C) provided jurisdiction to a trial court to waive court costs even when the
conviction was finalized before the effective date of the statute. Thus, based on the
authority of Braden III, we now reverse in part the December 21, 2016 decision of the trial
court denying Braden's motion to waive court costs, and we remand the matter to that court
to consider, in the first instance, whether to exercise its discretion to waive Braden's court
costs pursuant to R.C. 2947.23(C).
       {¶ 3} Additionally, both parties filed motions in this court in response to the
Supreme Court's remand order. The state filed a motion to dismiss the appeal for lack of a
final appealable order. However, we find the order of the trial court to be a final appealable
order. State v. Thompson, 147 Ohio St. 3d 29, 2016-Ohio-2769, ¶ 13 (holding "[a] trial
court's determination of a motion for jail-time credit pursuant to R.C. 2929.19(B)(2)(g)(iii)
constitutes a special proceeding and affects a substantial right," so the denial of a motion
for jail-time credit pursuant to R.C. 2929.19(B)(2)(g)(iii) is a final, appealable order);
Braden III at ¶ 11-14 (relying on the similarities between a post-conviction motion to waive
court costs and a post-conviction motion for jail time credit, noting "[t]here are no material
differences between R.C. 2947.23(C) and former R.C. 2929.19(B)(2)(g)(iii) regarding the
trial court's continuing jurisdiction to act"). Accordingly, we deny the state's motion to
dismiss the appeal for lack of final appealable order.
       {¶ 4} Finally, Braden filed a motion to stay proceedings pending the decision of the
Supreme Court of Ohio in State v. Taylor, Supreme Court Docket No. Ohio-0797,
scheduled for oral argument on January 7, 2020. However, having determined the
appropriate remedy is to reverse in part the decision of the trial court and to remand the
matter to that court for further proceedings, we deny Braden's motion to stay as moot.
       {¶ 5} Based on the foregoing reasons, we affirm in part and reverse in part the
judgment of the Franklin County Court of Common Pleas, and we remand the matter to
No. 17AP-48                                                                             3


that court to consider, in the first instance, whether to exercise its discretion to waive
Braden's court costs pursuant to R.C. 2947.23(C). Additionally, we deny the state's motion
to dismiss the appeal and deny as moot Braden's motion to stay the proceedings.
                          Judgement reversed in part; cause remanded; motions denied.

                          BROWN and BRUNNER, JJ., concur.